


109 HR 5459 IH: To authorize funds for the United States Marshals

U.S. House of Representatives
2006-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5459
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2006
			Mrs. Jones of Ohio
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To authorize funds for the United States Marshals
		  Service’s Fugitive Safe Surrender Program.
	
	
		1.FindingsCongress finds the following:
			(1)Fugitive Safe Surrender is a program of the
			 United States Marshals Service, in partnership with public, private, and
			 faith-based organizations, which temporarily transforms a church into a
			 courthouse, so fugitives can turn themselves in, in an atmosphere where they
			 feel more comfortable to do so, and have nonviolent cases adjudicated
			 immediately.
			(2)In the 4-day pilot program in Cleveland,
			 Ohio, over 800 fugitives turned themselves in. By contrast, a successful
			 Fugitive Task Force sweep, conducted for 3 days after Fugitive Safe Surrender,
			 resulted in the arrest of 65 individuals.
			(3)Fugitive Safe Surrender is safer for
			 defendants, law enforcement, and innocent bystanders than needing to conduct a
			 sweep.
			(4)Based upon the success of the pilot
			 program, Fugitive Safe Surrender should be expanded to other cities throughout
			 the United States.
			2.Authorization
			(a)In
			 generalThe United States
			 Marshals Service shall establish, direct, and coordinate a program (to be known
			 as the Fugitive Safe Surrender Program), under which the United
			 States Marshals Service shall apprehend Federal, State, and local fugitives in
			 a safe, secure, and peaceful manner to be coordinated with law enforcement and
			 community leaders in designated cities throughout the United States.
			(b)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the United States Marshals Service to carry
			 out this section—
				(1)$3,000,000 for fiscal year 2007;
				(2)$5,000,000 for fiscal year 2008; and
				(3)$8,000,000 for fiscal year 2009.
				(c)Other existing
			 applicable lawNothing in
			 this section shall be construed to limit any existing authority under any other
			 provision of Federal or State law for law enforcement agencies to locate or
			 apprehend fugitives through task forces or any other means.
			
